


Exhibit 10.1


THIRD AMENDMENT TO LEASE AGREEMENT




THIS THIRD AMENDMENT TO LEASE AGREEMENT (the "Third Amendment"), is made this 23
day of August, 2011, by and between FUND XIII AND FUND XIV ASSOCIATES, a Georgia
joint venture (as "Landlord") and Siemens Real Estate, a Division of Siemens
Corporation (as "Tenant").




W I T N E S S E T H:


WHEREAS, NBS Orlando Quad 14, LLC ("NBS") and the Tenant's
predecessor-in-interest, Siemens Shared Services, LLC, did enter into that
certain Lease Agreement (the "Original Lease"), dated as of April 23, 2002, for
space in that certain building (the "3500 Building") at 3500 Quadrangle
Boulevard, Orlando, Florida, as more particularly described in the Original
Lease (the "Premises).


WHEREAS, NBS did convey its interest in the Building and Original Lease to
Landlord.


WHEREAS, the Lease was amended by that certain First Amendment to Lease
Agreement (the "First Amendment"), dated as of August 27, 2007, for space at
3626 Quadrangle Boulevard, Orlando, Florida.


WHEREAS, the Lease was further amended by that certain Second Amendment to Lease
Agreement (the "Second Amendment"), dated as of May 20, 2009.


WHEREAS, the Original Lease as modified by the First and Second Amendments, is
herein sometimes collectively referred to as the "Lease".


WHEREAS, Landlord and Tenant desire to modify and amend the Lease, in the manner
and for the purposes herein set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, paid by the parties to one another, the receipt and sufficiency
of which are acknowledged by the parties hereto, the parties hereto hereby
covenant and agree as follows:


1.Effective Date. The effective date of this Third Amendment (the "Effective
Date") shall be October 1, 2011. This Third Amendment shall be binding on the
parties hereto upon the execution and delivery of this Third Amendment by all
parties hereto, notwithstanding that the Effective Date shall be a later date.



--------------------------------------------------------------------------------




2.Premises. Tenant hereby leases and rents from Landlord, and Landlord hereby
leases and rents to Tenant, the same space as leased by Tenant under the Lease,
being 7,076 rentable square feet, in that certain building located at 3626
Quadrangle Square (which building is adjacent to the 3500 Building and which
building is owned by the same owner as the 3500 Building), as well as 52,125
rentable square feet in the 3500 building, for a total of 59,201 rentable square
feet leased by Tenant (collectively, the "Premises").


3.Lease Extension Term. The term of lease for the Premises shall be extended by
five (5) months (the "Extension Term"), through February 29, 2012, unless sooner
terminated in accordance with the Lease. Tenant has no further rights to extend
or renew the term of the Lease.     


4.Base Rent. The Premises shall be leased at the rate of Base Rent on a per
square foot per annum basis for the Extension Term, and Tenant hereby covenants
and agrees to pay Landlord, the amounts as follow:


Period
Annual Base Rent (per square foot, per annum)
Monthly
Base Rent
October 1, 2011 -
February 29, 2012
$16.50
$82,401.38



Such Base Rent, together with any applicable sales tax due or payable on Base
Rent, shall be payable by Tenant at the times and in the manner that Rent is
paid under the Original Lease, from and after the Effective Date. Upon request
of either Landlord or Tenant, Landlord will forward to Tenant, Landlord's
account information and wire transfer instructions so that Tenant can pay all
Base Rent and Additional Rent by wire transfer of immediately available federal
funds.


5.Operating Costs and Taxes. (a) Tenant's Share of Operating Costs, as defined
in the Original Lease, shall be due from Tenant with respect to the Premises for
the Short Extension Term, in the same manner and at the same time as such
Operating Costs are due with respect to the Premises, under the Original Lease.


(b)    Tenant's Share of Taxes, as defined in the Original Lease, shall be due
from Tenant with respect to the Premises for the Short Extension Term, in the
same manner and at the same time as such Taxes are due with respect to the
Premises, under the Original Lease.


6.No Tenant Improvement Allowance. Tenant has been in occupancy of and shall
take and accept the Premises in its current, "as is" condition. Work in the
Premises, if any, shall be performed under Tenant's supervision and direction
(and Landlord shall not be responsible for such work). Work shall take place
while Tenant is in occupancy of the Premises. Work shall be performed based upon
plans approved by Landlord, in Landlord's reasonable discretion, at reasonable
times, using contractors and subcontractors consented to by Landlord, in
Landlord's reasonable judgment.


7.Landlord Access. (a) Landlord and its agents shall have the right to enter the
Premises at all reasonable times (upon reasonable notice except in cases of
emergency) for the purpose of examining or inspecting the same, provided,
however, that Landlord shall not inspect the Premises more often than is
commercially reasonable unless Landlord has given written notice to Tenant of a
specific issue or problem with the Premises which Landlord knows or suspects to
be present which, if not cured, would constitute a default under this Lease, to
supply any service to be provided by Landlord to Tenant hereunder or any other
tenants, to show the same to prospective purchasers of the Property, to show the
same to prospective tenants

2

--------------------------------------------------------------------------------




for the Building, and make such alterations, repairs, improvements, or
additions, whether structural or otherwise, to the Premises or to the Building
as may be required of Landlord pursuant to this Lease or as Tenant and Landlord
may otherwise agree. Landlord's entry to the Premises shall be subject to
Tenant's reasonable security procedures in effect from time to time, and may
require Landlord and its invitees to be accompanied by a Tenant representative,
but the unavailability of a representative of Tenant (during normal business
hours) may not be used to limit the entry rights of Landlord or its agents
hereunder and, in commercially reasonable secure areas Tenant may require
execution of commercially customary nondisclosure agreements or security
clearance. Landlord shall use reasonable efforts on any such entry not to
unreasonably interrupt or interfere with Tenant's use and occupancy of the
Premises.


(b) Tenant acknowledges and accepts that signs and displays advertising the
Premises for lease, may be placed at reasonable locations outside the Premises
and around the 3500 Building by Landlord and its agents, and that there will
also be created and distributed electronic and paper-based marketing materials,
in support of such leasing efforts by Landlord and its agents.


8.Broker Disclosure. Jones Lang LaSalle, a real estate broker licensed in the
State of Florida, has acted for Landlord in this transaction and is to be paid a
commission by Landlord pursuant to a separate agreement. The Princeton Group
(Leo Orsi), a real estate broker licensed in the State of Florida, has acted as
agent for Tenant in this transaction and is to be paid a commission by Landlord
pursuant to a separate agreement. Landlord represents that it has dealt with no
other broker other than the broker(s) identified herein. Landlord agrees that,
if any other broker makes a claim for a commission based upon the actions of
Landlord, Landlord shall indemnify, defend and hold Tenant harmless from any
such claim. Tenant represents that it has dealt with no broker other than the
broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend and hold Landlord harmless from any such claim. If the State of Florida
provides for broker liens, Tenant will cause its broker to execute a customary
lien waiver, adequate under the law of the state where the Building is located,
to extinguish any lien claims such broker may have in connection with this Third
Amendment.


9.Tenant Entity. For the avoidance of doubt and notwithstanding the title of the
Tenant as set forth in the first paragraph of this First Amendment, the Tenant
entity under this Lease is Siemens Corporation, a Delaware corporation.


10.Defined Terms. Capitalized terms not defined herein shall have the same
meaning as set forth in the Original Lease.


11.No Other Modifications. Except as expressly modified by this Third Amendment,
the Lease remains unmodified and in full force and effect.


12.Transfer, Successors and Assigns. This Third Amendment shall inure to the
benefit of and shall be binding upon Landlord, Tenant, and their respective
transfers, successors and assigns.


13.Time of Essence. Time is of the essence of this Third Amendment.


14.Florida Law. This Third Amendment shall be construed and interpreted under
the laws of the State of Florida.


[SIGNATURES ON THE FOLLOWING PAGES]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Third Amendment to be
executed under seal and delivered, on the day and year first above written.


"Landlord"


FUND XIII AND FUND XIV ASSOCIATES, a Georgia joint venture


By:
Wells Real Estate Fund XIII, L.P., a Georgia limited partnership



By:
Wells Capital, Inc., a Georgia corporation, its general partner





By: /s/ Randall D. Fretz                        
Name:    Randall D. Fretz                
Title: Sr. Vice President                    




By:
Wells Real Estate Fund XIV, L.P., a Georgia limited partnership



By:
Wells Capital, Inc., a Georgia corporation, its general partner





By: /s/ Randall D. Fretz                        
Name:    Randall D. Fretz                
Title: Sr. Vice President                    






[TENANT'S SIGNATURE ON FOLLOWING PAGE]





4

--------------------------------------------------------------------------------






[TENANT SIGNATURE PAGE FOR THIRD AMENDMENT TO LEASE AGREEMENT]




"Tenant"


Siemens Real Estate, a Division of Siemens Corporation, a Delaware corporation




By: /s/ Jeffrey S. Scholl
Name: Jeffrey S. Scholl
Title: Finance Executive                            
                            
Attest:    /s/ A. Tuzzolo
Name: A. Tuzzolo    




By: /s/ Alex Robertson
Name: Alex Robertson
Title: General Manager




Attest: /s/ Dana Dorsey
Name: Dana Dorsey                
                            



5